Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM June 23, 2015 We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 (No. 333-196866, 333-192994, 333-119887, 333-119590, 333-61916, 333-61672, 333-17011, 333-16635, 033-60607, and 333-185556) of Community Bank System,Inc. of our report dated June23,2015, appearing in the Annual Report on Form11-K of the Community Bank System, Inc. 401(k) Employee Stock Ownership Plan for the years ended December31,2014 and 2013. /s/ Dannible & McKee, LLP Dannible & McKee, LLP Syracuse, New York
